DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office Action is in response to the Amendments and remarks filed 7 December 2021.  
As directed by Applicant, no claims have been amended, claim 23 has been added and no claims have been cancelled.  Thus, claims 1-23 are presently pending in this application. This is a Final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1- 4, 6- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (U.S. Patent Application Publication 2014/ 0042136; U.S. non-provisional filing date 14 March 2013) in view of Albrecht (U.S. Patent Application Publication 2011/ 0290765) and Calla (U.S. Patent Application 2010/0326962).

Regarding claim 1, Daniel discloses a welder interface device, comprising: a user interface device (¶[0084]; interface); a processor (¶0034); and a memory (¶0034; “processor and memory”) in communication with the processor, the memory storing machine readable instructions which, when executed, cause the processor to: identify, via the user interface device, information describing physical characteristics of a weld  to be created (¶[0097; “physical weld appearance”); based on the physical characteristics of the weld, determine operating parameters to be used by a welding system (¶0097, input parameters include “ at least one of a parameter for the weld ,e.g., voltage, current, among others”) during (¶¶[85, 100,108], claim 17 compare with modeled welding parameters and “displaying a portion of media illustrating performance of the welding parameter model”), the operating parameters including at least one of a welding process or a welding transfer mode; during  the weld: control the welding system based on the operating parameters (¶¶0076, 0095, Fig. 8; “Welding job sequencer component 302 is configured to implement one or more welding sequence(s) to perform a welding operation” from data in 702); access feedback information from the welding system, the feedback detected by one or more sensors of the welding system (¶[0069, 0097,0098]; sensor data collected in real time from sensors, “e.g. video camera, image capture, thermal imaging device, heat sensing camera, temperature sensor, among others”, constantly collecting data in “real time” and monitoring); and determine updated operating parameters based on the feedback information (¶[0098- 0102,0113]; ¶[0100] “Quality manager component 704 leverages real time welding parameter(s) for each welding sequence and generates a modeled welding parameter based thereon. This modeled welding parameter is used for the corresponding welding sequence to maintain quality of welding operations performed with welding sequences. In an embodiment, the modeled welding parameter can be based on real time collected welding parameter(s) for each welding sequence.”); and control the welding system (id.).
Daniel does not disclose an interface to use updated parameters, and control the welding system “to create the weld” (that is currently being created), using the updated operating parameters.  Daniel seems to only use the updated information for subsequent welds. However, Albrecht, from the inventors of the instant application, teach using received updated parameters to inform and affect the weld being currently created (¶¶0006, 0035; “implementing the weld procedure on the weld joint…receive a desired weld procedure change…during an operation, and perform the weld operation by implementing the weld procedure change on the weld joint”).  As well, it is noted that Albrecht does have some kind of “model” welding procedure from which to compare for evaluating the changed procedure (¶0035, “virtual reality….pseudoweld procedure to determine suitable parameters), so both Daniel and Albrecht use updated information and model procedures to evaluate next steps for their welds.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Daniel with Albrecht, to make sure that even the welding being created can be adjusted and modified, in order to create a more versatile welding procedure that is really able to adapt quickly, in situ, and while in progress.
It is also noted that it is conventional in the art to use real time monitoring to automatically adjust parameters when welding to avoid defects, which are otherwise costly to fix, such as taught in Calla ( Calla, ¶¶2, 17, 18; 33 Fig. 1, For instance, “[[b]]ased on the geometric and spectral data the controller may adjust a parameter of weld bead deposition to enhance welder performance and/or to compensate for the detected defect”, using an “image sensing device, camera” etc.).  Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Daniel with the teachings of Calla, to have automatic adjustments in order to correct errors and save time and money required to fix problems after the fact.

Regarding claim 2, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach an interface device wherein the instructions further cause the processor to change the welding transfer mode from a first transfer mode to a second transfer mode during the creation of the weld, the instructions to cause the processor to control the welding system to use the second transfer mode using the updated operating parameters.  (This device does teach to adjust parameters based on feedback, and it goes from a first welding sequence to a second welding sequence based on monitoring of parameters. Daniel ¶55; This would have been obvious from the combination above, with Albrecht)
21Attorney Docket No. 60441US04Regarding claim 3, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach an interface device wherein the instructions further cause the processor to output, via the user interface device, a user instruction to set up the welding system to perform the weld based on the operating parameters (Daniel, ¶0110; “show the operator”).

Regarding claim 4, Daniel, Albrecht, and Calla teach all the limitations of claim 3, as above, and further teach wherein the instructions further cause the processor to advise the control of creation of the weld based at least on one or more of a position of the weld (Daniel, ¶0097, dimensions is "position”; Albrecht, supra), a direction of gravity relative to the weld, centrifugal forces on resulting molten filler material during the weld, a weave of a torch during the weld, or a spin of an electrode during the weld. 

Regarding claim 6, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welder interface wherein the instructions further cause the processor to compare actual operating parameters of the weld received in the feedback information to the operating parameters determined based on the model (Daniel, ¶¶ 108, 109, 0112, 0126; claim 14  “real time monitoring compared to modeled welding parameter”, ¶112).  However, Daniel, Albrecht and Calla, in the current combination do not explicitly disclose to “calculate the updated operating parameters based on the comparison”, but Daniel merely specifies a notification to the operator.  However, such a 
Regarding claim 7, Daniel, Albrecht, and Calla teach all the limitations of claim 6, as above, and further teaches wherein the feedback information includes at least one of torch position feedback or torch motion feedback (¶112; “welding torch at improper position”).

Regarding claim 8, Daniel, Albrecht, and Calla teach all the limitations of claim 8. The welder interface device as defined in claim 1, wherein the instructions further cause the processor to: simulate the weld using the physical characteristics and the determined operating parameters based on the model; and display the simulation (Daniel, ¶¶109-110,41; part of giving instructions to operator).
22Attorney Docket No. 60441US04Regarding claim 9, Daniel, Albrecht, and Calla teach all the limitations of claim 8, and further teach an interface wherein the instructions cause the processor to determine the updated operating parameters during creation of the weld based on the feedback information and the simulation. (Daniel ¶¶109,110 for simulation; Daniel, ¶0041, adjust sequence based on monitoring; Albrecht, supra)
Regarding claim 10, Daniel, Albrecht, and Calla teach all the limitations of claim 1, and further teach an interface wherein the instructions cause the processor to restrict at least one type of welding process from being used in the operating parameters (This 
Regarding claim 11, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the instructions cause the processor to receive the feedback information from the welding system and control the welding system using the updated operating parameters to modify at least one of the welding process or the operating parameters in substantially real-time (¶ 0041, 0077; real time).
Regarding claim 12, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the instructions cause the processor to modify at least one of the welding process or the operating parameters in substantially real-time to control a result of the weld toward a modeled result (¶¶0098-0102).
Regarding claim 13, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the model uses at least one of a look-up table, a neural network, a welding procedure specification, or a database (¶0078, database).
Regarding claim 14, Daniel, Albrecht, and Calla teach all the limitations of claim 1, and further teach an interface wherein the instructions cause the processor to identify the information describing the physical characteristics of a weld by loading data from at least one of a look-up table, a neural network, a network database, a managerial system, a preset, or a welding procedure specification (WPS) (¶0078; database).
(¶0041; adjusting based on monitoring means that it does deliver parameters or sequence to the welding system)23Attorney Docket No. 60441US04
Regarding claim 16, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the instructions cause the processor to deliver the operating parameters to the welding system in real- time (¶0097, real time).
Regarding claim 17, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface further comprising a communications device to receive the feedback information from the welding system, the instructions to cause the processor to control the welding system by communicating with the welding system via the communications device (¶0078, communications network).
Regarding claim 18, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the welding system comprises at least one of a welding power supply, a wire feeder, a torch, a gas supply system, or an automation system.(It includes all of these, but ¶0044 has “wire feeder”, for instance).
Regarding claim 19, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, and further teach a welding interface wherein the welding interface device is at least one of a pendant connected to a weld cable in the welding system, a computer, a laptop, a tablet, or a mobile device (¶¶0077, 0109)
(0121; “via the power source”, at least).

Regarding claim 21, Daniel discloses a method to control a welding process, the method comprising: receiving, at a user interface device, information describing physical characteristics of a weld (¶¶34,84,97); determining, using a controller, operating parameters (welding sequence, ¶¶97-102; “input parameters include “ at least one of a parameter for the weld ,e.g., voltage, current, among others”) to be used by a welding system during creation of the weld based on a model and the physical characteristics of the weld (¶[0097; “physical weld appearance”), the operating parameters including at least one of a welding process or a welding transfer mode; and during (¶0051, variables); receiving, at the controller, feedback information from the welding system, the feedback information comprising a plurality of variables detected by one or more sensors of the welding system (¶[0069, 0097,0098]; sensor data collected in real time from sensors, “e.g. video camera, image capture, thermal imaging device, heat sensing camera, temperature sensor, among others”, constantly collecting data in “real time” and monitoring); determining, using the controller, updated operating parameters based on the feedback information(¶[0098-0102]; ¶[0100] “Quality manager component 704 leverages real time welding parameter(s) for each welding sequence and generates a modeled welding parameter based thereon. This modeled welding parameter is used for the corresponding welding sequence to maintain quality of welding operations performed with welding sequences. In an embodiment, the modeled welding parameter can be based on real time collected welding parameter(s) for each welding sequence.”); and controlling, using the controller, the welding system (¶¶0076,0095).
Daniel does not disclose an interface to use updated parameters, and control the welding system “to create the weld” (that is currently being created), using the updated operating parameters.  Daniel seems to only use the updated information for subsequent welds. However, Albrecht, from the inventors of the instant application, teach using received updated parameters to inform and affect the weld being currently created (¶¶0006, 0035; “implementing the weld procedure on the weld joint…receive a desired weld procedure change…during an operation, and perform the weld operation by implementing the weld procedure change on the weld joint”).  As well, it is noted that Albrecht does have some kind of “model” welding procedure from which to compare for evaluating the changed procedure (¶0035, “virtual reality….pseudoweld procedure to determine suitable parameters), so both Daniel and Albrecht use updated information and model procedures to evaluate next steps for their welds.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Daniel with Albrecht, to make sure that even the welding being created can be adjusted and modified, in order to create a more versatile welding procedure that is really able to adapt quickly, in situ, and while in progress.
Calla, ¶¶2, 17, 18; 33 Fig. 1, For instance, “[[b]]ased on the geometric and spectral data the controller may adjust a parameter of weld bead deposition to enhance welder performance and/or to compensate for the detected defect”, using an “image sensing device, camera” etc.).  Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Daniel with the teachings of Calla, to have automatic adjustments in order to correct errors and save time and money required to fix problems after the fact.

Regarding claim 22, Daniel discloses a non-transitory machine readable storage medium comprising machine readable instructions (¶78,81) which, when executed by a processor, cause the processor to (see rejection of claim 1, for these elements and controlled by the instructions): based on an input to a user interface device, identify physical characteristics of a weld to be performed; determine operating parameters to be used by a welding system during detected by one or more sensors of the welding system (¶[0069, 0097,0098]; sensor data collected in real time from sensors, “e.g. video camera, image capture, thermal imaging device, heat sensing camera, temperature sensor, among others”, constantly collecting data in “real time” and monitoring), the feedback Daniel, ¶[0098-0102]; ¶[0100] “Quality manager component 704 leverages real time welding parameter(s) for each welding sequence and generates a modeled welding parameter based thereon. This modeled welding parameter is used for the corresponding welding sequence to maintain quality of welding operations performed with welding sequences. In an embodiment, the modeled welding parameter can be based on real time collected welding parameter(s) for each welding sequence.”) ; and control the welding system primarily ¶¶98-102, see generally, rejection of claim 1, above, which incorporates these elements.).
Daniel does not disclose an interface to use updated parameters, and control the welding system “to create the weld” (that is currently being created), using the updated operating parameters.  Daniel seems to only use the updated information for subsequent welds. However, Albrecht, from the inventors of the instant application, teach using received updated parameters to inform and affect the weld being currently created (¶¶0006, 0035; “implementing the weld procedure on the weld joint…receive a desired weld procedure change…during an operation, and perform the weld operation by implementing the weld procedure change on the weld joint”).  As well, it is noted that Albrecht does have some kind of “model” welding procedure from which to compare for evaluating the changed procedure (¶0035, “virtual reality….pseudoweld procedure to determine suitable parameters), so both Daniel and Albrecht use updated information and model procedures to evaluate next steps for their welds.

It is also noted that it is conventional in the art to use real time monitoring to automatically adjust parameters when welding to avoid defects, which are otherwise costly to fix, such as taught in Calla ( Calla, ¶¶2, 17, 18; 33 Fig. 1, For instance, “[[b]]ased on the geometric and spectral data the controller may adjust a parameter of weld bead deposition to enhance welder performance and/or to compensate for the detected defect”, using an “image sensing device, camera” etc.).  Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Daniel with the teachings of Calla, to have automatic adjustments in order to correct errors and save time and money required to fix problems after the fact.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (U.S. Patent Application Publication 2014/ 0042136; U.S. non-provisional filing date 14 March 2013) Albrecht and Calla and further in view of Daniel ‘359 (U.S. Patent Application Publication 2012/ 0205359).
Regarding claim 5, Daniel, Albrecht, and Calla teach all the limitations of claim 1, as above, but does not further teach interface device wherein the instructions cause the processor to control the welding system using the updated operating parameters to reduce a likelihood of burn through during the weld based on the feedback information. See also Achtner (U.S. Patent Application Publication 2008/ 0169277) ¶0036, describing undesirable burning through the workpiece.)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (U.S. Patent Application Publication 2014/ 0042136; U.S. non-provisional filing date 14 March 2013) Albrecht and Calla and further in view of Ulrich (U.S. Patent Application Publication 2010/ 0108654).

Regarding claim 23, Daniel in view of Albrecht and Calla teach all the limitations of claim 1, as above, but does not teach, in the current combination, a device further comprising a user interface, wherein the instructions further cause the processor to: display the operating parameters on the user interface for approval, and wherein the processor is configured to control the welding system based on the operating parameters in response to receiving an approval indication from the user interface.  However, Ulrich teaches “a user interface, wherein the instructions further cause the processor to: display the operating parameters on the user interface for approval, and wherein the processor is configured to control the welding system based on the operating parameters in response to receiving an approval indication from the user interface” (Ulrich, ¶0023, “the GUI may simply display the electrical parameters to an operator for approval or manual setting”).  Of course, the advantage here would be to easily choose and apply desirable parameter and data setting to the welding operation that is being configured.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Daniel, Albrecht and Calla with the teaching of Ulrich, to add a user interface that is accessible and displaying parameters for an operator to approve, in order to achieve the best weld as the welds are being made and configured, immediate, responsive welding applying desirable settings and parameters to the welding operation that is being configured.

Response to Arguments
Applicant’s arguments filed 7 December 2020 with respect to claims 1-23 have been considered but are unpersuasive.  
Specifically, Applicant argues that Daniel does not teach or suggest “identify, via the user interface device, information describing physical characteristics of a weld.” (Remarks, p. 7).  Applicant points to ¶97, as examiner does for the collection of the different parameters, but Daniel captures data “via “e.g., video camera, image capture, thermal imaging device, heat sensing device…” and that this is not done via a user interface, not is it taught or suggested to identify data via a user interface device. (Remarks, p. 8).  Applicant then argues that the secondary devices do not remedy this deficiency. (Remarks, p. 8) 
Examiner disagrees. First of all, Daniel, the primary reference, teaches sensors with real-time feedback to adjust parameters, as noted in the rejection above, which arguably obviates using Albrecht for this teaching.  Using the sensors, taught by Daniel, 
Importantly, though, Albrecht, himself, does teach input from the weld and operator being created to adjust parameters which does, in fact, remedy the deficiency in Daniel (Albrecht, ¶¶0018, 0021; “The virtual reality system 24 includes control and processing circuitry 28, memory 30, and an operator interface 32 capable of receiving operator inputs 34 from a welding operator….  The illustrated welding system also includes a weld joint evaluation system and a virtual reality system that cooperate to provide inputs to the welding power supply that may be utilized to control the welding operation, … include[ing] an optical imaging system”).  With the combination of Albrecht, as noted above, it would have been obvious for someone having ordinary skill in the art at the time of the invention to have modified parameters be used to adjust the weld then being created, where the weld initially was based on a model, etc., as described in the claim and as taught in Daniel but can also be altered via input from a welding operator, to make sure the welding is in accordance with the desired procedure.  The secondary references specifically do remedy this deficiency, as they teach a better, more controlled, dynamic way of welding, and it would have been obvious to modify Daniel accordingly, in light of the secondary references (which are even Applicant’s own).
Regarding the other independent argument to on the rejection of claim 6 (Remarks, bottom of p. 8, top of p. 9), Daniel teaches, paragraph 126, cited above, “a comparison of the real time welding parameter with a welding parameter model”.  Thus, claim 6’s “calculating” is just another step in a sequence of comparing actual to model parameters.  See MPEP §2144.04 (VI)(B) “Duplication” of steps..  In fact, in a paragraph already cited in claim 1, Albrecht paragraph 35 also teaches further comparing and adjusting (Albrecht, ¶35, “the controller may compare the pseudoweld procedure to the determined suitable parameters to identify one or more differences. If the identified differences are contained within an allowed window, the pseudoweld procedure is adjusted (block 124).”  Thus, the rationale of obviously creating a successful weld by further comparing and updating is the reasoning and is not just a conclusory statement.
No other independent arguments are made.

Please contact examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715